Benham, Chief Justice,
dissenting.
I disagree with the imposition of the ultimate sanction of disbarment on the respondent for having violated Standards 44 and 68. I would follow the practice of this Court to suspend attorneys from the practice of law for a single violation of Standard 44 and a failure to respond to the disciplinary process. See In re Voss, 272 Ga. 9 (525 SE2d 89) (2000) (18-month suspension with conditional reinstatement); In re Zoota, 272 Ga. 496 (532 SE2d 107) (2000) (one-year suspension with conditional reinstatement), and the cases cited therein. Accordingly, I would suspend respondent from the practice of law for one year.
I am authorized to state that Justice Hunstein joins this dissent.